PER CURIAM.
This action was brought by appellant to recover $22.27, the balance of a threshing bill, against Alexander Schutt, owner of the land upon which the crops were grown, and one Thomas Thompson, his tenant. A verdict was returned by the jury in favor of appellant for the sum of $4.50, being the difference between the amount Mr. Schutt had already paid and one-half of the bill. The only question at issue in this case in the trial court was whether or not defendant Schutt was liable for the entire amount of the bill, and whether or not the amount paid was upon his own account in. payment of his half of the bill, which liability he acknowledged, or if it had been paid in behalf of Thompson, his tenant. We have examined the evidence, and find that it supports the verdict. We have also examined the other assignments of error in reference to the introduction of evidence and in regard to the charge of the court, and find them of not sufficient force to warrant consideration.
Order affirmed.